Citation Nr: 0737528	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the income of the appellant's helpless child should 
be classified as countable income.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.  The veteran died in June 1992; the current 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  During the course of the appeal the 
appellant moved to Vallejo, California, but the St. Paul RO 
has continued to act as Agency of Original Jurisdiction (AOJ) 
in the adjudication of the appeal.

The appellant requested a hearing before the Board, which was 
scheduled to occur at the Oakland, California RO in June 
2006.  The appellant failed without explanation or good cause 
to appear for her scheduled hearing, and has not requested 
that the hearing be rescheduled.  The appellant's request for 
a hearing before the Board is accordingly considered to be 
withdrawn.  See 38 C.F.R. § 20.702 (2007).

In September 2006 the Board remanded this claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC for 
further development.  The action required by the remand has 
been accomplished, and the file has been returned to the 
Board for further appellate review.

The appellant's correspondence to VA during the course of the 
appeal includes an argument that her pension payments during 
the period July 2002 through March 1994 were incorrectly 
calculated because payments to her as In-Home Support Service 
(IHSS) provider and Supplemental Security Income (SSI) should 
not have been included as countable income.  This question 
has not been adjudicated by the RO and is accordingly 
referred for appropriate action.

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  A July 1992 rating decision held that the appellant's 
daughter LF, now an adult, is permanently incapable of self-
support by reason of physical or mental disability diagnosed 
as Down's syndrome.

3.  Social Security Administration correspondence shows that 
disability payments for daughter LF are made to the appellant 
as payee; there is no indication that the appellant is 
restricted in her access to those funds for household use.

4.  Evidence of record does not rebut the presumption that 
disability payments to daughter LF are reasonably available 
to the appellant. 


CONCLUSION OF LAW

The income of the appellant's helpless child is countable as 
income for the appellant in determining eligibility for 
pension.  38 U.S.C.A. §§ 1521, 1524, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.159, 3.272 (2007).  









REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the service connection 
issue decided herein has been accomplished.  

In October 2003, prior to the December 2003 rating decision 
on appeal, the RO notified the appellant of the RO's 
intention to reduce pension payments effective from January 
2002 due to a discrepancy in the appellant's reported income.  
The RO advised the appellant of the reasons for the planned 
reduction and advised her that no action would be taken for 
60 days to enable the appellant to submit evidence showing 
why the reduction should not be made.  

The October 2003 letter advised the appellant of her right to 
submit evidence, the right to a representative, and the right 
to a hearing.  The appellant had ample opportunity to respond 
prior to the issuance of the December 2002 rating decision on 
appeal, but she did not do so.

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claims herein decided, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO has satisfied the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The issue in this case turns on the income received from all 
sources by the appellant and her daughter, and on whether the 
daughter's income should be countable as income to the 
appellant.  VA has obtained payment records from Federal 
agencies (i.e., Social Security Administration) as required; 
the appellant has not indicated, and the file does not show, 
that there are any other Federal agencies having relevant 
records that VA should pursue.  As noted in more detail 
below, the RO has fully apprised the appellant of evidence 
that she should submit in support of her claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated, in the matters now before the Board, 
documents fully meeting the VCAA's notice requirements were 
provided to the veteran before the rating decision.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant, in that her claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]'").  

During the course of the appeal the appellant was fully 
apprised of the evidence considered via the rating decision, 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC).  The Board remanded the case for further 
development in September 2006, which resulted in further 
notice to the appellant via a letter in January 2007 that 
asked the appellant to provide information potentially 
supportive of her claim; the appellant had ample opportunity 
to respond prior to the readjudication of the case as 
reflected in the April 2007 SSOC but she did not do so.

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  
 
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim.  
The appellant's complete pension history is of record, 
showing her periodic income verification reports to VA and 
the periodic adjustments to pension payments made by the RO.  
As noted, the RO has obtained documentation from the Social 
Security Administration (SSA) relating to both the appellant 
and her daughter; SSA is the only source of income identified 
by the appellant as relevant to the appeal.  The appellant 
has not identified, and the file does not otherwise indicate, 
that there are any other Federal or non-Federal agencies 
having additional records that should be obtained before the 
claim is adjudicated.  

The appellant has been advised of her entitlement to a 
hearing before the RO's hearing officer and/or before the 
Board.  A hearing before the Board was scheduled at her 
request at the RO in June 2006, but she failed without 
explanation to appear.

The Board also notes at this point that the Board 
specifically remanded the case to the RO so that the 
appellant could be provided an opportunity to execute an 
application for exclusion from income due to hardship, and to 
provide evidence that daughter LF was living in another 
household.  The RO provided such notice, but the appellant 
failed to respond.  

The duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a claimant wishes help, he or she cannot 
passively wait for it in circumstances where he or she may or 
should have evidence that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  
 

II.  Background

Following the veteran's death in June 1992 the appellant 
filed for VA death pension on behalf of herself and two 
children (son JF and daughter LF).  The appellant's 
application stated that she received $292 per month in 
Supplemental Security Income (SSI) plus $190 per month as In-
Home Support Service (IHSS) provider.  The application also 
stated that daughter LF received monthly SSI.

An RO action in November 1992 granted nonservice-connected 
death pension for the appellant and son JF, but withheld 
pension for adult daughter LF pending receipt of medical 
evidence showing that LF was permanently unable to support 
herself prior to her 18th birthday.  

A rating decision in March 1994 found that adult daughter LF 
had become permanently incapable of self-support prior to her 
18th birthday by reason of physical or mental disability 
diagnosed as Down's syndrome.

Addition of adult daughter LF to the appellant's household 
caused the appellant's household to expand to three persons 
(the appellant, son JF and daughter LF), but also caused the 
RO to add the Social Security Administration (SSA) benefits 
paid to LF to the countable income of the household, 
retroactive to July 1992.  As a result, an overpayment was 
created in the amount of $10,759 for the period July 1992 to 
August 1994.

VA pension benefits for son JF were terminated effective July 
1994 because JF had reached his 18th birthday.  Thereafter, 
income and benefits were computed on the basis of a two-
person household: the appellant plus daughter LF.
  
In February 1995 the appellant filed a request for waiver of 
her indebtedness to VA, based on claimed hardship. The 
appellant asserted that she received $496 per month from 
Social Security for daughter LF, but that all of the money 
went to support LF and none was available to support the 
appellant.  The appellant also stated that LF did not live 
with the appellant, but rather lived with sibling JF.  The 
appellant attached a Financial Status Report in February 1995 
showing monthly income to herself of $605 from SSI, $212 from 
IHSS and $78 in VA pension benefits, and current monthly 
family expenses of $1,017 per month.

In April 1995 the Committee on Waivers approved a waiver of 
the debt, noting that IHSS income paid to the appellant was 
not countable as income for pension purposes.  The Committee 
on Waivers concluded that enforcement of the debt would 
create a hardship and would defeat the purpose of the 
benefit.

The RO subsequently continued to issue pension payments of 
$78 per month through November 1995, increased to $80 per 
month from December 1995.
In October 2003 the appellant notified VA that her SSI had 
been discontinued, and that the only income she currently 
received was her VA pension of $95 per month.

In October 2003 the RO notified the appellant of intent to 
reduce monthly pension payments from $94 per month to $93 per 
month, due to a discrepancy in SSA payments to daughter LF 
(the appellant had reported monthly payments of $606, but SSA 
reported to VA that the payments were actually at the monthly 
rate of $615).  Reduction was to be effective from January 
2002.

The December 2003 rating action on appeal implemented the 
reduction of which the appellant had been advised in October 
2003.  The rating action computed annual family countable 
income as $7,272 from January 2002, $7,380 from December 
2002, and $7,524 from December 2003, with the SSA payments to 
daughter LF comprising the entire family income.  With cost-
of-living increases, the future monthly pension payment was 
to be $97. 

The appellant filed an NOD and letter in December 2003 
objecting to the reduction because the gross SSA benefit paid 
to LF was used primarily for the benefit of LF, leaving only 
$100 per month available to pay the expenses of the 
appellant.  The appellant argued that her actual countable 
annual income should be $1,200, not the gross annual SSA 
payment to LF of $7,524 as used by the RO.

(In December 2003 the appellant contacted her U.S. Senator 
and asked if she could be removed as LF's payee, thus 
enabling her to receive pension in her own right.  The VA RO 
Director responded that by law VA must continue to carry LF 
on the appellant's award as long as SSA continues to make 
payments the appellant as payee for LF, because LF is a 
helpless child.)
  
The Board's remand in September 2006 noted that there was 
evidence in the file that LF did not reside with the 
appellant.  The RO was directed to advise the appellant of 
the laws and regulations pertaining to exclusion of a child's 
income based on hardship, and also to ask the appellant 
whether or not LF lives with her.

In response to the Board's remand, the RO sent the appellant 
a letter in January 2007 that enclosed a VA Form 21-0571 
(Application for Exclusion of Child's Income) and invited her 
to fill it out if she wished to request an exclusion of LF's 
Social Security income due to hardship.  The letter also 
asked whether LF currently lived with the appellant.  The 
appellant did not respond to the letter.
  
III.  Analysis

Pension is a benefit payable by VA to veterans of a period of 
war because of a disability, or to survivors of such 
veterans.  Basic entitlement to pension exists if, among 
other things, the beneficiary's income in not in excess of 
the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a), 3.23.  
The MAPR is published in Appendix B of VA Manual M21-1 and is 
accorded the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.

In order to receive death pension benefits as a surviving 
spouse, the claimant must be the surviving spouse of a 
veteran having qualifying service, and the claimant's income 
must be less than the statutory MAPR.  38 U.S.C.A. § 1541.  

A qualifying surviving spouse's MAPR benefits are reduced by 
the amount of the surviving spouse's annual income and the 
annual income of each child in the custody of the spouse.  
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.23(b).

In determining the annual income of the surviving spouse, if 
there is a child of the veteran in the custody of the 
surviving spouse, that portion of the annual income of the 
child that is reasonably available to or for the surviving 
spouse shall be considered to be income of the surviving 
spouse, unless in the judgment of VA to do so would work a 
hardship on the surviving spouse.  38 U.S.C.A. § 1541(g); 
38 C.F.R. § 3.23(d)(5).

As noted above, the appellant contends that gross SSA 
payments to daughter LF are not reasonably available to her 
because they are inadequate to meet her needs plus the needs 
of LF.

There is a rebuttable presumption that all of a child's 
income is reasonably available to or for the surviving 
spouse.  38 C.F.R. § 3.23(d)(5).

A child's income is considered "reasonably available" when 
it can readily applied to meet the surviving spouse's 
expenses necessary for reasonable family maintenance, and 
"hardship" is held to exist when annual expenses for 
reasonable family maintenance exceed the sum of countable 
annual income plus VA pension entitlement.  "Expenses 
necessary for reasonable family maintenance" include 
expenses for basic necessities such as food, clothing, 
shelter, etc., and other expenses, determined on a case-by-
case basis, that are necessary to support a reasonable 
quality of life.  38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 
38 C.F.R. § 3.23(d)(6), as cited above, there shall be 
excluded from the available income of any child or children 
an amount equal to the amount by which annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement, computed 
without consideration of this exclusion.  The amount of this 
exclusion shall not exceed the available income of any child 
or children, and annual expenses necessary to reasonable 
family maintenance shall not include any expenses which were 
considered in determining the available income of the child 
or the countable income of the surviving spouse.  38 C.F.R. 
§ 3.272(m).

In review of the evidence above, the Board finds that LF's 
Social Security payments are clearly income available to the 
appellant, as records from SSA show that the appellant was 
the payee for LF.   There is no indication of any restriction 
on the appellant in her use of funds paid to her by SSA for 
the benefit of LF.  Accordingly, there is nothing to rebut 
the presumption under 38 C.F.R. § 3.23(d)(5) that the funds 
were available to the appellant. 

Having found that the SSA funds paid to LF were reasonably 
available to the appellant, the Board must determine whether 
hardship exclusion should apply.

As noted above, under the provisions of 38 C.F.R. 
§ 3.23(d)(6) the expenses necessary for reasonable family 
maintenance must be determined on a case-by-case basis, 
including considerations for basic necessities such as food, 
clothing, and shelter reasonably necessary to support a 
reasonable quality of life.  While the appellant has stated 
generally that only $100 remains for her use out of SSA funds 
after LF's expenses are paid, she has not provided any 
evidence regarding her actual expenses for basic necessities 
although the RO invited her to do so.  It is therefore 
impossible for the Board to determine, on a case-by-case 
basis, whether hardship exclusion should apply, and if so to 
what extent.    

In a related matter, medical expenses of the surviving spouse 
on behalf of the spouse or members of the family are excluded 
from countable income of the spouse, and medical expenses of 
the child on behalf of the child or members of the family are 
excluded from countable income of the child.  38 C.F.R. 
§ 3.272(h).  As the appellant has provided no indication 
whatsoever regarding the money expended for medical expenses 
on behalf of herself or on behalf of LF the Board is unable 
to determine whether exclusion from income is appropriate. 

Based on the evidence and analysis above, the Board finds 
that the income of daughter LF is reasonably available to the 
appellant and that the criteria for hardship exclusion are 
not met.  Accordingly, the income of LF is countable as 
income to the appellant for the purpose of determining 
pension benefits.
  

ORDER

The issue on appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


